DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 17, please see pages 8-9 of the Applicant’s remarks, filed on September 29, 2021, for reasons for allowance.
As to Claim 6, the prior art of record fails to teach or suggest, either alone or in combination, “A luminance determining method of determining a luminance of each pixel in a display device that includes a self emitting element, the luminance determining method comprising: dividing one image into a plurality of blocks that do not overlap each other; and performing a luminance correction to correct, in each of the plurality of blocks, a luminance of each pixel by reducing the luminance in the plurality of blocks through a correction method determined for each of the plurality of blocks, wherein: when a luminance of each pixel input before the luminance correction is defined as a first luminance and a luminance of each pixel that has been subjected to the luminance correction is defined as a second luminance, the correction method corrects, in each of the plurality of blocks, the first luminance of each pixel in a given block to the second luminance based on a total number of pixels, within the given block, that have a first luminance higher than a first luminance threshold.” (As claimed, emphasis added) 
As to Claim 8, the prior art of record fails to teach or suggest, either alone or in combination, “A luminance determining method of determining a luminance of each pixel in a display device that includes a self emitting element, the luminance determining method comprising: dividing one image into a plurality of blocks that do not overlap each other; and performing a luminance correction to correct, in each of the plurality of blocks, a luminance of each pixel by reducing the luminance in the plurality of blocks through a correction method determined for each of the plurality of blocks, wherein: when a luminance of each pixel input before the luminance correction is defined as a first luminance and a luminance of each pixel that has been subjected to the luminance correction is defined as a second luminance, the luminance correction includes: obtaining a first coefficient based on a difference between a mean value of first luminances of the pixels in one block among the plurality of blocks and a maximum value of the first luminances of the pixels in the one block; obtaining a second coefficient based on a number of pixels, within the one block, that have the first luminance higher than a first luminance threshold; and calculating the second luminance by correcting the first luminance of each pixel in the one block based on the first coefficient and the second coefficient.” (As claimed, emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al.			USPGPUB 2020/0160492
Moriuchi et al.		USPGPUB 2021/0312589
Lin				U.S. Patent 9,858,850
Jin				U.S. Patent 10,210,604
Zhou et al.			U.S. Patent 10,388,231
Inokawa			U.S. Patent 10,504,456














Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY AMADIZ/Primary Examiner, Art Unit 2694